DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20180012948 A1).
Regarding 1, Lee discloses a display panel (figure 2), comprising: 
a base substrate (25 of fig. 2), 
a controller (19 of fig. 2, a driving transistor to drive a light-emitting element 23 is considered a controller, [0025] driving the light upward and downward), 

a plurality of adjusting bodies (17, 19, and 23a of fig. 2), 
wherein the adjusting bodies are disposed below a side of the light emitting structures close to the base substrate (17, 19, 21, and 23a of fig. 2), 
at least a part of the adjusting bodies are configured to move in a direction toward or away from the light emitting structures ([0025] The light-emitting element 23 of the display device may simultaneously emit light in upward and downward directions. This disclosure indicates at least a part of the adjusting bodies moves in the direction toward or away from the light) and drive the light emitting structures to move under a control of the controller (19 of figs. 2 and 3D).
Regarding claim 2, Lee further teaches the display panel of claim 1, wherein each side of the adjusting body is provided with an electrode ([0016] electrode), the controller is configured to control a voltage applied to the electrode and the adjusting body is configured to deforming (15 of fig. 1) and drive the light emitting structures to move under an action of the electrode (19, 21, and 23 of fig. 1).
Regarding claim 3 Lee further teaches the display panel of claim 2, wherein the display panel is provided with a plurality of grooves to divide the display panel into a number of units (the display panel comprises units (figs. 1 and 2)) each unit is provided with the light emitting structure and the adjusting body (fig. 1 is each unit), the controller is configured to apply voltages to the electrodes on both sides of the adjusting body of any unit respectively ([0031]).
Regarding claim 4,  Lee further teaches the display panel of claim 3, wherein the display panel comprises an inorganic film layer (35 of fig. 2, the insulation layer 35 may be a single layer or multi-layers, and the insulation layer may comprise inorganic material, organic material, 
Regarding claim 5, Lee further teaches the display panel of claim 4, wherein the isolation slot runs through the inorganic film layer (35 of fig. 3D, [0024]), and the isolation slot separates the inorganic film layer located in the first area from the inorganic film layer located in the second area ([0024] inorganic material for insulation layer).
Regarding claim 6, Lee further teaches the display panel of claim 2, wherein the adjusting body is made from a dielectric elastomer material that is deformable under an action of an electric field (17, 19, and 23 of fig. 2, [0017] silicon material is deformable).
Regarding claim 7, Lee further teaches the display panel of claim 6, wherein the adjusting body is made from at least one of following materials: silicone rubber, acrylate elastomer, polyurethane elastomer, nitrile rubber, or vinylidene fluoride trifluoroethylene ([0017]).
Regarding claim 8, Lee further teaches the display panel of claim 1, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).
Regarding claim 9, Lee further teaches a display apparatus, comprising the display panel according to claim 1 and a casing (Fig. 2, [0007] a display device comprising a casing), wherein the casing is provided with an accommodating space for accommodating the display panel (fig. 2, [0017] a display device).

Regarding claim 15, Lee further teaches the display panel of claim 3, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).
Regarding claim 16, Lee further teaches the display panel of claim 4, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).
Regarding claim 17, Lee further teaches the display panel of claim 5, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).
Regarding claim 18, Lee further teaches the display panel of claim 6. wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).
Regarding claim 19, Lee further teaches the display panel of claim 7. wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (39, 51, and 53 of fig. 6).

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkai et al. (US 20150293402 A1).
Regarding 1, Shinkai discloses a display panel (figures 1 and 2), comprising: 
a base substrate (30 of fig. 1, see 31 of fig. 1), 

a plurality of light emitting structures (30 of fig. 1, 34 of fig. 2) and 
a plurality of adjusting bodies (32 and 33 of fig. 2), 
wherein the adjusting bodies are disposed below a side of the light emitting structures close to the base substrate (31 of fig. 2), 
at least a part of the adjusting bodies are configured to move in a direction toward or away from the light emitting structures (figs. 5A-5C, the drive circuit 60 may drive the light modulation device 30, [0219] the drive circuit 60 is configured to be capable of causing the directions of the optical axes AX1 and AX2 of the bulk 34A and the microparticle 34B to coincide with (or almost coincide with) each other or to be different from (or to be orthogonal to) each other by controlling an electric field ) and drive the light emitting structures to move under a control of the controller (60 of fig. 1, [0218-0221] driving the light modulation 30 and controlling the magnitude of the voltage  to be applied to the pair of electrodes).
Regarding claim 2, Shinkai further teaches the display panel of claim 1, wherein each side of the adjusting body is provided with an electrode (32 of fig. 2, electrodes), the controller is configured to control a voltage applied to the electrode and the adjusting body is configured to deforming (60 of fig. 1, [0219] The drive circuit 60 may control magnitude of a voltage to be applied to a pair of electrodes (the partial electrode 32A and the top electrode 36) of each of the light modulation cells 30-1 so that the optical axis AX2 of the microparticle 34B is parallel or almost parallel to the optical axis AX1 of the bulk 34A in one light modulation cell 30-1, and the optical axis AX2 of the microparticle 34B intersects with or is orthogonal to the optical axis AX1 of the bulk 34A in another light modulation cell 30-2, for example) and drive the light emitting structures to move under an action of the electrode (60 of fig. 1, [0220] the drive circuit 60 electrode 32B and generates the transmission region 30A in the light modulation cell 30b including the partial electrode 32C, and thereby causes the linear illumination light ray or the dot-like illumination light rays that are arranged side by side in a line to be outputted from the light modulation device 30).
Regarding claim 3, Shinkai further teaches the display panel of claim 2, wherein the display panel is provided with a plurality of grooves to divide the display panel into a number of units (P1 of fig. 3) each unit is provided with the light emitting structure and the adjusting body (30 of fig. 1), the controller is configured to apply voltages to the electrodes on both sides of the adjusting body of any unit respectively (60 of fig. 1).
Regarding claim 4,  Shinkai further teaches the display panel of claim 3, wherein the display panel comprises an inorganic film layer (35 of fig. 2), the light emitting structures are provided above the inorganic film layer (30 of fig. 2) and 
each unit comprises a first area and a second area (33 and 34 of fig. 2), 
the first area is provided with a TFT device (33 of fig. 2), 
the second area is provided with the adjusting body (34 of fig. 2) and an isolation slot is provided between the TFT device and the adjusting body (there is a slot 34A of fig. 2).
Regarding claim 5, Shinkai further teaches the display panel of claim 4, wherein the isolation slot runs through the inorganic film layer (35 of fig. 2), and the isolation slot separates the inorganic film layer located in the first area from the inorganic film layer located in the second area (see slot between 33 and 34 of fig. 2).
a dielectric elastomer material that is deformable under an action of an electric field ([0166] a rubbing process, fig. 95).
Regarding claim 7, Shinkai further teaches the display panel of claim 6, wherein the adjusting body is made from at least one of following materials: silicone rubber, acrylate elastomer, polyurethane elastomer, nitrile rubber, or vinylidene fluoride trifluoroethylene ([0166]).
Regarding claim 8, Shinkai further teaches the display panel of claim 1, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).
Regarding claim 9, Shinkai further teaches a display apparatus, comprising the display panel according to claim 1 and a casing (Fig. 1, a display device comprising a casing), wherein the casing is provided with an accommodating space for accommodating the display panel (fig. 1, a display device). 
Regarding claim 10, Shinkai further teaches a three-dimensional display method for the display apparatus of claim 9 ([0155] The top electrode 36 and the bottom electrode 32 are configured to generate an electric field that generates, in the light modulation layer 34, a plurality of dot-like scattering regions that are arranged side by side in a plurality of lines or a plurality of linear scattering regions in a three-dimensional mode) , wherein the three-dimensional display method (fig. 97) comprises : controlling, by the controller (60 of fig. 97), a movement of the adjusting body so as to drive the corresponding light emitting structure to move, according to information of an image to be displayed (30 of fig. 97, see details in figure 2). 

Regarding claim 15, Shinkai further teaches the display panel of claim 3, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).
Regarding claim 16, Shinkai further teaches the display panel of claim 4, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).
Regarding claim 17, Shinkai further teaches the display panel of claim 5, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).
Regarding claim 18, Shinkai further teaches the display panel of claim 6, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).
Regarding claim 19, Shinkai further teaches the display panel of claim 7, wherein the display panel comprises a protective layer provided on an upper side of the light emitting structures away from the base substrate (37 of fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 20150293402 A1) in view of Kim (US 20150220212 A1) and Robbins et al. (US 20060001650 A1).
Regarding claim 11, Shinkai does not teach a three-dimensional display system, comprising: a detection apparatus and the display apparatus according to claim 9; 
wherein the detection apparatus is configured to detect an outline of a physical object to be displayed to obtain outline data; and 
wherein according to the outline data, the controller of the display apparatus controls a movement of the adjusting body so as to drive the corresponding light emitting structure to move as claimed. 
Kim teaches a three-dimensional display system (figures 1 and 2, [0015] a display panel disposed on the optical member and configured to generate a two -dimensional image in a two -dimensional mode display period of the display periods and a three-dimensional image in a three-dimensional mode display period of the display periods), comprising: 
a detection apparatus (a light sensor SN and a touch sensor TOC of fig. 2) and the display apparatus (figs. 1 and 2, [0077]) according to claim 9; 

wherein according to the object data, the controller of the display apparatus controls a movement of the adjusting body so as to drive the corresponding light emitting structure to move (TCC of fig. 2, driving controller for controlling the light, [0078]) . 
Taking the teaching of Shinkai and Kim together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional display and detection apparatus of Kim into the display of Shinkai to to improve display luminance while reducing or almost eliminating leakage of light in a range having a large viewing angle in the present embodiment.
It is noted that the combination of Shinkai and Kim does not teach an outline of a physical object as claimed.
Robbins teaches an outline of a physical object (Figure 4A-4F for the outline of a physical object on the display, [0059]).
Taking the teaching of Shinkai, Kim, and Robbins together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user outlined the physical object (figs. 4A-4F, [0059]) of Robbins into the combination of Kim and Shinkai to improve the user interaction accuracy and usability in applications where the user manipulate objects on the surface of the display.

Regarding claim 13, Shinkai modified by Kim teaches the three-dimensional display system according to claim 11, Kim further teaches wherein the detection apparatus comprises an infrared structured light emitter ([0025] a second light emitting device configured to emit infrared light during a detection period, [0065]), an infrared structured light receiver (SN of fig. 2, [0065] The light sensor SN receives the infrared light reflected by the input device TM and is activated), and an analyzer (TCC of fig. 2); 
the infrared structured light emitter is configured to emit infrared light to the physical object to be displayed ([0025] a second light emitting device configured to emit infrared light during a detection period); 
the infrared structured light receiver is configured to receive infrared light reflected back by the physical object to be displayed (SN of fig. 2); and 
the analyzer determines the outline of the physical object to be displayed according to the emitted infrared light and the reflected infrared light to obtain the outline data of the physical object to be displayed (TCC of fig. 2. Shinkai modified Kim and Robbins teaches claims 11, Robbins teaches the outline of the physical object, figs. 4A-4F, [0059]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180012948 A1) in view of Nam et al. (US 20100315324 A1).

Nam teaches the three-dimensional display method (fig. 2) comprises: controlling, by the controller (180 of fig. 2), a movement of the adjusting body (172 and 174 of fig. 2) so as to drive the corresponding light emitting structure (136 and 138 of fig. 2) to move, according to information of an image to be displayed (130 of fig. 2).
Taking the teaching of Lee and Nam together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional display of Nam into the display of Lee to display two dimensional image or three dimensional image (fig. 12) for improving a visual resolution of an output image.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180012948 A1) in view of Nam et al. (US 20100315324 A1) and Shim et al. (US 20180313695 A1).
Regarding claim 11, Lee further does not teach a detection apparatus and the display apparatus according to claim 9; wherein the detection apparatus is configured to detect an outline of a physical object to be displayed to obtain outline data; and wherein according to the outline data, the controller of the display apparatus controls a movement of the adjusting body so as to drive the corresponding light emitting structure to move.

Shim teaches a detection apparatus is configured to detect an outline of a physical object to be displayed to obtain outline data ([0112] outline detection of the physical object).
Taking the teaching of Lee, Nam, and Shim together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional display of Nam into the display of Lee to display two dimensional image or three dimensional image (fig. 12) for improving a visual resolution of an output image and the detection apparatus (144 and 180 of fig. 1 and 3) of Shim into the system of Lee for the accuracy of the measurement result can be improved.
Regarding claim 12, Lee modified by Nam and Shim further teaches the three-dimensional display system of claim 11, Nam further teaches wherein in response that the controller does not exert control on the adjusting bodies (180 of fig. 2, the controller controls the light), surfaces of the plurality of light emitting structures away from the adjusting bodies form a flat reference surface (130 of fig. 2).
Regarding claim 13, Lee modified by Nam and Shim, wherein Nam and Shim teach the three-dimensional display system (Nam: figure 2; Shim:[0070] The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-
Shim further teaches wherein the detection apparatus comprises an infrared structured light emitter and  an infrared structured light receiver (144 of fig. 3) and an analyzer (180 of fig. 1): the infrared structured light emitter is configured to emit infrared light to the physical object to be displayed (144 of fig. 3), the infrared structured light receiver is configured to receive infrared light reflected back by the physical object to be displayed (144 of fig. 3, [0113] emitting the IR light and receiving the reflected IR light from the object O), and the analyzer determines the outline of the physical object to be displayed according to the emitted infrared light and the reflected infrared light to obtain the outline data of the physical object to be displayed (180 of fig. 1, [0070 and 0012] display the object O).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Starner et al. (US 20150227795 A1) discloses  Object Outlining to Initiate a Visual Search.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425